UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 17-2739
                                  ________________

                           UNITED STATES OF AMERICA

                                                      Appellant
                                           v.

                              THEODORE L. CLARK, III

                                  ________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                     (D.C. Criminal Action No. 3-16-cr-00449-001)
                      District Judge: Honorable Freda L. Wolfson
                                   ________________

                                  Argued June 4, 2018

             Before: AMBRO, JORDAN, and VANASKIE, Circuit Judges

                            (Opinion filed August 30, 2018)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the Precedential Opinion in the above case filed
August 30, 2018, be amended as follows:

       On page 3, under Facts, second paragraph, line three, replace “two” with “and
third” so that the phrase reads “handed over the first and third items,”


                                                By the Court,
                                                s/ Thomas L. Ambro, Circuit Judge
Dated: September 20, 2018
PDB/cc: All Counsel of Record